Citation Nr: 0418780	
Decision Date: 07/14/04    Archive Date: 07/27/04

DOCKET NO.  03-11 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. L. Tiedeman


REMAND

The veteran served on active duty from May 1946 to March 
1949.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision of the 
New Orleans, Louisiana, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

The veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge sitting in New Orleans, 
Louisiana, in January 2004.  A transcript of this hearing is 
of record.

At the time of the veteran's Travel Board hearing, he 
testified that he was subjected to acoustic trauma from an 
exploding grenade during service, which was thrown near his 
head during basic training.  As a lay person, the veteran is 
competent to provide evidence of the occurrence of such 
observable symptoms and events during service; however, a lay 
person is not competent to make a medical diagnosis or render 
a medical opinion which relates a medical disorder to a 
specific cause.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-
495 (1992).

Given the veteran's testimony and the uncertainty as to the 
etiology of his bilateral hearing loss, on remand he should 
also be afforded an appropriate VA examination to resolve 
this matter.  See Horowitz v. Brown, 5 Vet. App. 217 (1993) 
(where there is a reasonable possibility that a current 
condition is related to or is a residual of a condition 
experienced in service, the Board should seek "a medical 
opinion as to whether [the claimant's] current disabilities 
are in any way related to or a residual of those experienced 
in service.")  Medical expertise informed by full review of 
the veteran's history, as well as appropriate testing and 
examination is required.

Additionally, the veteran testified that he received 
treatment from the Buffalo VAMC following separation from 
service.  The Board notes that the RO requested these records 
in October 2002, and received a negative reply in November 
2002.  However, in light of this remand and VA's duty to 
request all available and relevant records from federal 
agencies, the Board finds that an additional search for these 
records should be completed by the RO.  See 38 C.F.R. § 
3.159(c)(2), (c)(3).  See also Bell v. Derwinski, 2 Vet. App. 
611 (1992) (because VA is deemed to have constructive 
knowledge of all VA records and such records are considered 
evidence of record at the time a decision is made).

The veteran also testified that he is receiving benefits from 
the Social Security Administration (SSA).  The veteran should 
be requested to indicate whether these are disability 
benefits.  If so, records used by the SSA in making its 
decision should be obtained.

At his hearing, the veteran also indicated that he received 
treatment from Dr. Rusharm prior to 1997 for hearing loss.  
Any available treatment records from this health care 
provider should be obtained.

In order to fulfill VA's duty to assist, the appeal is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify you if further action is 
required on your part.  

1.  The RO should obtain copies of 
all treatment records for the veteran 
from the Buffalo VAMC since March 
1949.

2.  The RO should obtain copies of 
all treatment records from Dr. 
Rusharm.  (The veteran has not 
provided an address for this health 
care provider.)  If records sought 
are not obtained, the RO should 
notify the veteran of the records 
that were not obtained, explain the 
efforts taken to obtain them, and 
describe further action to be taken.

3.  The RO should request that the 
veteran indicate whether he is 
receiving SSA disability benefits.  
If so, the RO should obtain copies of 
all decisions made by the SSA as to 
the veteran, and the medical records 
relied upon by the SSA in making its 
decisions.

4.  Thereafter, the RO should make 
arrangements  with the appropriate VA 
medical facility for the veteran to 
be afforded an examination by an 
appropriate specialist to determine 
the etiology and date of onset of his 
bilateral hearing loss.  The claims 
folder must be made available to the 
examiner for review.  The examiner 
should elicit from the veteran his 
account of the history of his hearing 
disorder, to include the in-service 
acoustic trauma.  The examiner should 
identify all relevant pathology which 
is present and describe the nature 
and progress of any pathology which 
has been identified.  After reviewing 
the records and examining the 
veteran, the examiner is requested to 
express opinions as to the following 
questions:

?	What is the apparent/likely date of 
onset and etiology of any bilateral 
hearing loss identified?

?	Is it at least as likely as not 
that any current hearing loss was 
caused or aggravated by an in-
service injury (i.e., noise 
exposure)?

The examiner should identify the 
information on which he or she based 
his or her opinions.  The opinions 
should adequately summarize the 
relevant history and clinical 
findings, and provide explanations as 
to all medical conclusions rendered.  

5.  The RO then should re-adjudicate 
the veteran's claim in light of the 
evidence added to the record since 
the last Supplemental Statement of 
the Case (SSOC).  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should 
be furnished a SSOC and be given the 
opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


